DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
For clarity, a typographical error in the grounds for rejection has been corrected, but the thrust of the rejection remains the same.
Applicant’s amendments have overcome the previous rejections under 35 U.S.C. § 112 (b) and § 101.
On p. 14-17 of the Remarks, Applicant alleges that Moon does not teach an area percentage of mutual attachment and detachment, however does not actually point out how the cited portions of Moon fail to teach this limitation. It is the Examiner’s position that the disclosure of Moon teaches a proportion reflecting the contact area in an inverse relationship with the detected impedance, from 0 (no contact, open circuit impedance) to 100% (full contact, minimum impedance). Applicant’s claims do not require any particular ranges of the area percentage or disallow the proportional impedance detection of Moon. Further, this proportional contact area is used to query a database of compensation values, as described in ¶[0097] and ¶[0135], Fig. 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 11, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (U.S. Patent Application Publication No. 2020/0329992) hereinafter referred to as Gerhardt; in view of Moon et al. (U.S. Patent Application Publication No. 2019/0200883) hereinafter referred to as Moon.
Regarding claim 1, Gerhardt teaches a physiological signal correction device comprising: 
a physiological signal sensor comprising at least one sensing electrode, the physiological signal sensor configured to be attached to an object to be detected to obtain a physiological signal value from the sensing electrode (¶[0010]); 
a warping sensor disposed on the physiological signal sensor, the warping sensor configured to detect whether a warping condition of the physiological signal sensor with respect to the object to be detected occurs (¶[0011]); and 
a signal processing device coupled to the physiological signal sensor and the warping sensor (¶[0012]), 
wherein the warping condition is caused by a distance between a part of the sensing electrode and the object to be detected or a change in a contact area between a part of the sensing electrode and the object to be detected (¶[0017] change in skin stretch strain characteristics beneath the electrode);
wherein the signal processing device comprises a processor (¶[0012]).
Gerhardt does not teach wherein the signal processing device corrects the physiological signal value provided by the physiological signal sensor according to the warping condition provided by the warping sensor, nor wherein a warping value of the warping condition is expressed in an area percentage of mutual attachment and detachment between the physiological signal sensor and the object to be detected, nor that the signal processing device comprises a compensation circuit coupled to the processor and a memory comprising a correction database, wherein the compensation circuit queries the correction database according to the warping condition provided by the warping sensor to obtain a correction signal value and provides the correction signal value to the processor, and the processor adds the correction signal value to the physiological signal value provided by the physiological signal sensor to obtain a corrected physiological signal value.
Attention is brought to the Moon reference, which teaches a skin contact sensor coupled to a physiological sensor in order to determine a warping condition between the skin and the physiological sensor, wherein a signal processing device corrects the physiological signal value provided by the physiological signal sensor according to the warping condition provided by the warping sensor (¶[0097] based on the contact information from the impedance as measured by electrodes, the physiological information is corrected using a correction model and/or a database of correction values).
Moon further teaches wherein a warping value of the warping condition is expressed in an area percentage of mutual attachment and detachment between the physiological signal sensor and the object to be detected (¶[0069] the area between contact and non-contact is proportional between 0 contact, and full contact, corresponding to 0 and 100%, “The contact impedance is a value that varies according to a physical contact area of the electrode and the skin. As the contact area of the electrode and the skin is increased, the contact impedance is decreased,” see also ¶[0094], which discusses this relationship and proportionality in terms of contact area; it is noted that no specific ranges of area percentages are required) and wherein the signal processing device comprises: a processor; a compensation circuit coupled to the processor; and  a memory comprising a correction database (¶[0097] stored in an internal or external database), wherein the compensation circuit queries the correction database according to the warping condition provided by the warping sensor to obtain a correction signal value and provides the correction signal value to the processor, and the processor adds the correction signal value to the physiological signal value provided by the physiological signal sensor to obtain a corrected physiological signal value (¶[0097] and ¶[0135] “correct a measured optical signal by using a correction model that defines a relationship between impedance and an optical signal. In this case, the correction model may be pre-generated and stored in an internal or external database” the pre-generated values correspond to the database entries and they are corrected based on the proportionally connected areas and impedances therefore being queried by this relational percentage area).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the physiological sensor of Gerhardt to incorporate a correction model for poor connection states, as taught by Moon, because connection state significantly affects accuracy or reproducibility of measurement (Moon, ¶[0004]).
Regarding claim 4, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 1.
Gerhardt does not teach a transmission module coupled to the signal processing device, wherein a transceiver of the transmission module communicates with an information displaying device, wherein the signal processing device integrates the corrected physiological signal value and transmits the corrected physiological signal value to the information displaying device, and the information displaying device displays physiological information corresponding to the object to be detected according to the corrected physiological signal value.
Attention is drawn to the Moon reference, which teaches a transmission module coupled to the signal processing device (¶[0193]), wherein a transceiver of the transmission module communicates with an information displaying device (¶[0194]), wherein the signal processing device integrates the corrected physiological signal value (¶[0097] and ¶[0135]) and transmits the corrected physiological signal value to the information displaying device, and the information displaying device displays physiological information corresponding to the object to be detected according to the corrected physiological signal value (¶[0194] “display the results”, ¶[0196]).
It would have been obvious to one of ordinary skill in the art at the time of invention to include a remote display and transmission module, as taught by Moon, because Moon teaches that it can notify the user of guide information (¶[0037]) for improving connection state (Moon, ¶[0196]) and can additionally receive information from external devices useful for determining contact state (Moon, ¶[0193]).
Regarding claim 5, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 4.
Moon further teaches wherein the signal processing device obtains an initial signal value from the correction database or a cloud server when the physiological signal sensor and the warping sensor are fully attached to the object to be detected (¶[0094]), and after obtaining the initial signal value, the signal processing device obtains the physiological signal value from the sensing electrode of the physiological signal sensor (¶[0096]) and obtains a warping value corresponding to the warping condition from the warping sensor (¶[0095]), and when the warping value is obtained, the signal processing device queries the correction database according to the warping value to obtain the correction signal value and adds the initial signal value and the correction signal value to the physiological signal value as the corrected physiological signal value (¶[0097]).
Regarding claim 6, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 5.
Moon further teaches wherein the signal processing device obtains the corrected physiological signal value corresponding to each time point according to a plurality of time points, performs data calculation on the corrected physiological signal value corresponding to each time point to obtain a plurality of analysis data, and integrates the analysis data and transmits the analysis data to the information displaying device through the transceiver (¶[0194] “displayed the results” and ¶[0196]).
Regarding claim 8, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 1.
Gerhardt further teaches wherein types of the warping sensor comprise, a vibration-type sensor (¶[0052] strain gage), a resistance-type sensor (¶[0052] strain gage).
Regarding claims 11 and 14-15 and 16 and 19-20, the claims are directed to a method and system comprising substantially the same subject matter as claims 1, 4 and 6, and are rejected under substantially the same sections of Gerhardt and Moon.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt and Moon as applied to claims 1, 11, and 16 above, and further in view of Island et al. (U.S. Patent Application Publication No. 2004/0176754,) hereinafter referred to as Island.
Regarding claim 7, Gerhardt, as modified by Moon, teaches the physiological signal correction device according to claim 1.
Gerhardt and Moon do not teach that the physiological sensor comprises at least one through-hole and the warping sensor corresponds to the through-hole.
Attention is drawn to the Island reference, which teaches a skin contact sensor which senses skin contact through a hole in the skin contacting surface (¶[0043].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the warping sensor of Gerhardt as modified to include through-holes for the warping sensors to operate through, because Island teaches that it provides a high degree of confidence of positive contact with skin, a compliant material, as opposed to similar surfaces (Island ¶[0043]).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt and Moon as applied to claims 1, 11, and 16 above, and further in view of Cense et al. (U.S. Patent Application Publication No. 2002/0173781,) hereinafter referred to as Cense.
Regarding claims 8-10, Gerhardt and Moon teach the physiological signal correction device according to claim 1
Gerhardt as modified fails to teach the warping sensor as a photosensitive-type sensor comprising a plurality of photosensitive elements, wherein detection of whether the warping condition occurs is determined by whether a part of the photosensitive elements sense light and wherein the warping sensor further comprises a light emitting element corresponding to each of the photosensitive elements, wherein each of the photosensitive elements and the corresponding light emitting element are disposed in at least one of a plurality of regions of the warping sensor.
Attention is drawn to the Cense reference, which teaches a photosensitive-type skin contact sensor comprising a plurality of photosensitive elements (¶[0026] two detectors, 43, two light sensors), wherein detection of whether the warping condition occurs is determined by whether a part of the photosensitive elements sense light (¶¶[0025-0026]) and wherein the warping sensor further comprises a light emitting element corresponding to each of the photosensitive elements ( ¶[0026], “wherein a separate light sensor is used for each light source”), wherein each of the photosensitive elements and the corresponding light emitting element are disposed in at least one of a plurality of regions of the warping sensor (LEDs, light sources 45 and 47).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the warping sensor of Gerhardt as modified to substitute photosensitive-type elements comprising emitters and receivers, because they are both known skin contact sensors, one of ordinary skill in the art would have had a reasonable expectation of success in this simple substitution, and they are art-recognized as equivalents that are both known for the purpose of sensing skin contact.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/
Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792